Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OF 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2007 FEARLESS INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA 000-52159 20-3155365 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation) 927 Lincoln Road, Suite 200, Miami, Florida 33139 (Address of principal executive offices, including zip code) (305) 674-1211 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x As of December 31, 2007, Fearless International, Inc. had 67,664,197 shares of common stock outstanding. Transitional Small Business Disclosure Format: Yes o
